                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

       Johnny H. Coble, Jr. et al,      )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )                  3:20cv596
                                        )
                   vs.                  )
                                        )
 Lake Norman Charter School, Inc.; et   )
 al,
           Defendant(s).                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 23, 2021 Order.

                                               March 23, 2021




     Case 3:20-cv-00596-MOC-DSC Document 32 Filed 03/23/21 Page 1 of 1
